
	

113 S2344 IS: Justice for Amy Act of 2014
U.S. Senate
2014-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2344
		IN THE SENATE OF THE UNITED STATES
		
			May 15, 2014
			Mr. Toomey introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To amend section 2259 of title 18, United States Code. 
	
	
		1.Short title
			This Act may be cited as the
		  Justice for Amy Act of 2014.
		2.Mandatory restitutionSection 2259 of title 18, United States Code, is amended to read as follows:2259.Mandatory restitution(a)Mandatory restitution(1)In generalNotwithstanding section 3663 or 3663A, and in addition to any other civil or criminal penalty
			 authorized by law, the court shall order restitution for any offense
			 under this chapter.(2)RequirementsUnder this section—(A)the issuance of a restitution order  is mandatory; and(B)a court may not decline to issue a restitution order because of—(i)the economic circumstances of the defendant; or(ii)the fact that a victim has received, or is entitled to receive, compensation for his or her
			 injuries from
			 the proceeds of insurance or any other source.(b)Restitution for child pornography offenses(1)Calculation of victim's lossesFor a victim of a child pornography offense, the court shall apply the principle of aggregate
			 causation to determine the full amount of the
			 victim's losses caused by	the child pornography offense and
			 all related sexual abuse offenses committed by all persons against the
			 victim. The amount of victim's losses shall include any costs incurred by
			 the victim for—(A)medical services relating to physical, psychiatric, or psychological care;(B)physical and occupational therapy or rehabilitation;(C)necessary transportation, temporary housing, and child care expenses;(D)lost income;(E)attorneys’ fees, as well as other costs incurred; and(F)any other losses aggregately caused by the offenses.(2)EnforcementAn order of restitution for a child pornography offense shall—(A)direct the defendant to pay the
			 victim (through the appropriate court mechanism) the full amount of the
			 victim's losses determined under paragraph (1); and(B)be issued and enforced in accordance with subsections (a) through (d) and subsections (f) through
			 (p) of section 3664.(3)Joint and several liabilityA defendant convicted of a child pornography offense or a related sexual abuse offense	against
			 a victim shall be jointly and severally liable for the victim's losses
			 determined under paragraph (1) and each defendant found to be jointly and
			 severally liable shall pay an equal percentage of such losses.(4)Contribution(A)Suit by convicted defendantsA defendant convicted of a child pornography offense or a related sexual abuse offense against a
			 victim may bring a civil action in a district court of the United States,
			 based upon a preponderance of
			 the evidence,	for contribution against all other persons who have
			 committed
			 a related sexual abuse offense against the
			 victim.(B)Suit by other personsA person who has been held jointly or severally liable in a civil action under subparagraph
			 (C)(iii) may bring a civil action in a district court of the United
			 States for contribution against all other persons who have committed a
			 related sexual abuse offense against the victim.(C)Requirements for civil actionIn a civil action filed under subparagraph (A) or (B)—(i)the identity of the respondent in the civil action shall be kept confidential if the respondent has
			 not been convicted of the offense alleged in the civil action, except that
			 the identity of the respondent—(I)may be released by the Court to a Federal or local law enforcement agency for law enforcement
			 purposes;  and(II)shall be made public if the respondent—(aa)enters into a settlement agreement in the civil action; or(bb)is held liable in the civil action;(ii)the court shall determine whether the petitioner is entitled to contribution based on a
			 preponderance
			 of the evidence;(iii)the court shall determine whether the respondent has committed a related sexual abuse offense
			 against the victim based on a preponderance of the evidence;(iv)if the court finds that the respondent has committed a related sexual abuse
			 offense against the victim, the respondent shall be jointly and severally
			 liable for the
			 victim's losses determined under paragraph (1);(v)the court shall order each person found to be jointly and severally liable for the victim's losses
			 determined under paragraph (1) to pay an equal percentage of such losses;
			 and(vi)in the case of a settlement agreement, if the petitioner has not paid in full the amount owed to
			 the victim under an order of restitution entered under this section, any
			 payment agreed to be made by the respondent shall be paid directly to the
			 victim.(c)Restitution for other offenses under this chapter(1)Calculation of victim's lossesThe order of restitution for an offense committed under this chapter, other than a child
			 pornography offense, shall direct the defendant to pay the victim (through
			 the appropriate court mechanism) the full amount of the victim’s losses
			 suffered as a proximate result of the defendant's offense. The amount
			 shall include any costs
			 incurred by the victim for—(A)medical services relating to physical, psychiatric, or psychological care;(B)physical and occupational therapy or rehabilitation;(C)necessary transportation, temporary housing, and child care expenses;(D)lost income;(E)attorneys’ fees, as well as other costs incurred; and(F)any other losses proximately caused by the offense.(2)EnforcementAn order of restitution for an offense committed under this chapter, other than a child pornography
			 offense, shall be issued and enforced in accordance with section 3664.(d)DefinitionsFor purposes of this section—(1)the term child pornography offense means an offense committed under section 2251, 2251A, 2252, 2252A, or 2260;(2)the term related sexual abuse offense means any offense committed under section 2251, 2251A, 2252, 2252A, or 2260 against a victim of a
			 child pornography offense
			 that is related to the production, transport, shipping, distribution,
			 mail, sale, receipt, access, possession, or viewing of a visual depiction
			 (as
			 described in section 2251, 2251A, 2252, or 2260) or child pornography (as
			 described in
			 section 2252A) that is the subject of the child pornography offense
			 against the victim; and(3)the term victim means the individual harmed as a result of a commission of a crime under this chapter, including,
			 in the case
			 of a victim who is under 18 years of age, incompetent, incapacitated, or
			 deceased, the legal guardian of the victim or representative of the
			 victim’s estate, another family member, or any other person appointed as
			 suitable by the court, but in no event shall the defendant be named as
			 such representative or guardian..3.ReportNot later than 1 year after the date of enactment of this Act, the Attorney General shall submit to
			 Congress a report on the efforts of the Department of Justice to collect
			 restitution for victims of child pornography.
		
